EXHIBIT 10.34

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (this “Agreement”) effective as of November 17, 2009
(the “Effective Date”), is entered into by and among INVERNESS MEDICAL
INNOVATIONS, INC., a Delaware corporation (“IMI”), with a place of business at
51 Sawyer Road, Suite 200, Waltham, Massachusetts 02453, USA, INVERNESS MEDICAL
SWITZERLAND GmbH, a Swiss private company (“IMS”), with a place of business at
Bahnhofstrasse 28, CH-6300 Zug, Switzerland (IMI and IMS, together,
“Inverness”), and ORASURE TECHNOLOGIES, INC., a Delaware corporation
(“OraSure”), with a place of business at 220 East First Street, Bethlehem,
Pennsylvania 18015, USA.

WHEREAS, Inverness and Church & Dwight Co., Inc., a Delaware corporation
(“C&D”), brought suit against OraSure in the United States District Court for
the District of New Jersey, Civil Action No. 08-cv-1856-GEB-DEA (the “Action”),
alleging that OraSure infringes U.S. Patent No. 6,485,982 (the “‘982 Patent”) by
selling, inter alia its OraQuick ADVANCE® Rapid HIV-1/2 Antibody Test; and

WHEREAS, OraSure denied infringement and counterclaimed that the ‘982 Patent is
invalid and unenforceable; and

WHEREAS, Inverness and OraSure desire and agree to fully and finally settle,
resolve and release each other from all claims and disputes as of the Effective
Date on the terms and conditions set forth below.

NOW THEREFORE, in consideration of the promises and mutual covenants, terms and
conditions hereinafter set forth, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

In this Agreement, the following terms shall have the meanings set forth in this
ARTICLE 1.

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
as of the Effective Date directly or indirectly controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
(a) “control” shall mean (i) ownership by any Person of fifty percent (50%) or
more of the Voting Stock of any other Person, or (ii) otherwise possessing the
power and authority to direct or cause the direction of the management and
policies of such other Person whether by contract or otherwise; and (b) “Voting
Stock” shall mean, with respect to any Person, securities having the right
(apart from rights arising under special circumstances) to vote for the election
of directors or persons performing similar functions with respect to such
Person. Notwithstanding the foregoing to the contrary, neither SPD Swiss
Precision Diagnostics GmbH nor PBM-Selfcare LLC shall be deemed an “Affiliate”
of Inverness.



--------------------------------------------------------------------------------

1.2 “Ancillary Agreements” shall mean, collectively, the Distribution Agreement,
the License Agreement and the Supply Agreement.

1.3 “Claims” shall mean, collectively, all claims, demands, damages,
liabilities, losses, costs and expenses of any type or nature whatsoever, and
all suits, actions, causes of action or other proceedings of any type or nature
whatsoever relating thereto.

1.4 “Court” shall mean the United States District Court for the District of New
Jersey before which the Action is pending.

1.5 “Distribution Agreement” shall mean the Supply and Distribution Agreement
effective as of the Effective Date, between IMI and OraSure (as amended or
restated from time to time), pursuant to which OraSure has agreed to supply to
IMI, and IMI has agreed to purchase from OraSure and distribute, the OraQuick®
rapid HCV antibody test, on the terms and conditions thereof.

1.6 “License Agreement” shall mean the License Agreement effective as of the
Effective Date, between IMI, IMS and OraSure (in the form attached hereto as
Exhibit A, as amended or restated from time to time), pursuant to which IMI and
IMS agreed to grant to OraSure a license and other rights under certain patent
rights of IMI and IMS, on the terms and conditions thereof.

1.7 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity or organization
not specifically listed herein.

1.8 “Supply Agreement” shall mean the US Distribution and Private Label Supply
Agreement effective as of the Effective Date, between Inverness Medical
Innovations North America, Inc., a Delaware corporation (“IMNA”), and OraSure
(as amended or restated from time to time), pursuant to which IMNA has agreed to
supply to OraSure, and OraSure is authorized to purchase from IMNA and
distribute, certain point-of-care tests manufactured by or on behalf of IMNA, on
the terms and conditions thereof.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 By Each Party. Each party hereby represents and warrants to the other
parties as of the Effective Date as follows:

2.1.1 Organization. Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

2.1.2 Authorization and Enforcement of Obligations. Such party (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder; and (b) has taken all requisite action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This

 

2



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid and binding obligation, enforceable against such
party in accordance with its terms.

2.1.3 Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such party in connection with this Agreement have been obtained.

2.1.4 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
governmental bodies; and (b) do not conflict with, or constitute a default
under, any contractual obligation of such party.

2.2 By Inverness. Inverness hereby represents and warrants to OraSure as of the
Effective Date as follows:

2.2.1 No Assignment of Released Claims. Neither Inverness nor any of the
Inverness Releasors (as defined below) has sold, assigned or transferred, or
purported to sell, assign or transfer (in each case, whether expressly,
impliedly, voluntarily, by operation of law or otherwise) any interest in any
Claim released under Section 4.1.1 against any one or more OraSure Releasees (as
defined below) which (if not sold, assigned or transferred) an Inverness
Releasor would now have, or hereafter would be able to claim to have, through
the Effective Date (but not thereafter).

2.2.2 No Additional Claims. To its knowledge after due inquiry, (a) none of the
Inverness Releasors has any Claim against any one or more OraSure Releasees that
have not been released under Section 4.1.1, and (b) no past Affiliate of
Inverness has any Claim against any one or more OraSure Releasees. Except as may
be disclosed in writing to OraSure as of the Effective Date, to its knowledge,
neither SPD Swiss Precision Diagnostics GmbH nor PBM-Selfcare LLC has any Claim
against any one or more OraSure Releasees.

2.3 By OraSure. OraSure hereby represents and warrants to Inverness as of the
Effective Date as follows:

2.3.1 No Assignment of Released Claims. Neither OraSure nor any of the OraSure
Releasors (as defined below) has sold, assigned or transferred, or purported to
sell, assign or transfer (in each case, whether expressly, impliedly,
voluntarily, by operation of law or otherwise) any interest in any Claim
released under Section 4.1.2 against any one or more Inverness Releasees (as
defined below) which (if not sold, assigned or transferred) an OraSure Releasor
would now have, or hereafter would be able to claim to have through the
Effective Date (but not thereafter).

2.3.2 No Additional Claims. To its knowledge after due inquiry, (a) none of the
OraSure Releasors has any Claim against any one or more Inverness Releasees that
have not been released under Section 4.1.2, and (b) no past Affiliate of OraSure
has any Claim against any one or more Inverness Releasees.

2.4 No Other Representations or Warranties. EXCEPT AS OTHERWISE SET FORTH IN
SECTIONS 2.1, 2.2, and 2.3, NO PARTY MAKES ANY REPRESENTATIONS

 

3



--------------------------------------------------------------------------------

OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER.

ARTICLE 3

DISMISSAL ORDERS; ANCILLARY AGREEMENTS

3.1 Dismissal Order.

3.1.1 Simultaneously with the execution of this Agreement, the parties shall
execute, or cause their attorneys of record in the Action to execute, the Agreed
Order of Dismissal With Prejudice in the form attached hereto as Exhibit B (the
“Dismissal Order”) and deliver the fully executed Dismissal Order to the Court
for its approval and entry.

3.1.2 Inverness shall provide reasonable assistance to OraSure in obtaining
C&D’s signature on a dismissal order in substantially the form of the Dismissal
Order; provided, however, that C&D’s failure to do so shall not excuse either
party from fulfilling its obligations under this Agreement.

3.1.3 Without limiting the foregoing, the parties shall cooperate and take such
further actions as necessary to effectuate the Dismissal Order on the terms and
conditions hereof. Further, the parties shall update and shall execute any
replacement Dismissal Order arising from any modifications made in accordance
with Section 3.1.4 or as may be otherwise mutually agreed by the parties.

3.1.4 If the Court objects to this Agreement or the Dismissal Order submitted to
the Court, then the parties shall promptly meet, consistent with the August 15,
2008 Scheduling Order, as amended on July 20, 2009, and negotiate in good faith
to try to resolve such objections.

3.2 Ancillary Agreements. Simultaneously with the execution of this Agreement,
the parties shall duly execute and deliver the Ancillary Agreements.

3.3 Conditions Precedent.

3.3.1 The effectiveness of this Agreement and the Ancillary Agreements is
subject to (a) the Court having approved the Dismissal Order, and (b) the
parties having duly executed and delivered the Ancillary Agreements.

3.3.2 The parties shall use commercially reasonable efforts to cause such
conditions to be fulfilled as promptly as possible following the execution of
this Agreement.

3.3.3 If such conditions have not been fulfilled, or waived by the parties,
within ten (10) days following the execution of this Agreement (or such longer
period of time on which the parties mutually agree in writing), then upon the
expiration of such period, this Agreement and the Ancillary Agreements
automatically shall terminate in full ab initio.

3.4 Confidential Treatment of Court Filings. The parties shall jointly request
that any documents filed with the Court in connection with the settlement of the
Action, this Agreement

 

4



--------------------------------------------------------------------------------

and the Ancillary Agreements be filed under seal and be afforded confidential
treatment in accordance with the applicable protective order issued by the
Court. To the extent the Court declines to file under seal any such document,
the parties shall seek to have the Court enter mutually agreed upon redacted
versions of such document.

ARTICLE 4

RELEASE OF CLAIMS

4.1 Release of Claims.

4.1.1 By Inverness. Inverness, for itself and on behalf of each Inverness
Affiliate, together with all of their respective directors, managers, officers,
representatives, agents, employees, attorneys, insurers, predecessors,
investors, successors and assigns (collectively, the “Inverness Releasors”),
acknowledges, separately and collectively, complete satisfaction, and hereby
releases, absolves and forever discharges OraSure and its Affiliates, together
with all of their respective past and present directors, managers, officers,
partners, shareholders, representatives, agents, employees, attorneys, vendors,
suppliers, customers, insurers, predecessors, investors, successors and assigns
(collectively, the “OraSure Releasees”), separately and collectively, of and
from any and all manner of Claims, including without limitation counterclaims,
arising out of or related to claims of infringement of the Lateral Flow Patent
Rights (as defined in the License Agreement), whether at law or in equity,
whether or not the facts giving rise to such Claims are now known or unknown,
discoverable or undiscoverable, which the Inverness Releasors ever had or now
have through the Effective Date (but not thereafter), in each case except with
respect to the rights and obligations of the parties under this Agreement or any
of the Ancillary Agreements.

4.1.2 By OraSure. OraSure, for itself and on behalf of each OraSure Affiliate,
together with all of their respective directors, managers, officers,
representatives, agents, employees, attorneys, insurers, predecessors,
investors, successors and assigns (collectively, the “OraSure Releasors”),
acknowledges, separately and collectively, complete satisfaction, and hereby
releases, absolves and forever discharges Inverness and its Affiliates, together
with all of their respective past and present directors, managers, officers,
partners, shareholders, representatives, agents, employees, attorneys, vendors,
suppliers, customers, insurers, predecessors, investors, successors and assigns
(other than C&D and its Affiliates, collectively, the “Inverness Releasees”),
separately and collectively, of and from any and all manner of Claims, including
without limitation counterclaims, arising out of or related to Inverness’s
claims of infringement of the Lateral Flow Patent Rights (as defined in the
License Agreement), whether at law or in equity, whether or not the facts giving
rise to such Claims are now known or unknown, discoverable or undiscoverable,
which the OraSure Releasors ever had or now have through the Effective Date (but
not thereafter), in each case except with respect to the rights and obligations
of the parties under this Agreement or any of the Ancillary Agreements.

4.2 Section 1542 of the California Civil Code. Notwithstanding the governing law
of this Agreement, the parties to this Agreement, and each of them, on their own
behalves and on behalf of each of Inverness Releasors and each of the OraSure
Releasors, hereby acknowledge that they have been advised by legal counsel and
are familiar with Section 1542 of the California Civil Code and similar laws in
other applicable jurisdictions, which provides as follows:

 

5



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

The parties to this Agreement, and each of them, acknowledge in that connection
that they may have sustained damage, loss, cost or expense that are presently
unknown and unsuspected, and that such damage, loss, cost or expense as may have
been sustained may give rise to additional damage, loss, cost or expense in the
future. Nevertheless, the parties to this Agreement, and each of them,
acknowledge that this Agreement has been negotiated and agreed upon in light of
this situation and expressly waive any and all rights which they may have under
Section 1542 of the California Civil Code or any other state or federal statute
or common law principle of similar effect.

4.3 Waiver. Each party acknowledges that there is a risk that subsequent to the
execution of this Agreement they may discover additional wrongful acts of the
other related to the matters referred to herein, or may discover, incur, suffer
or sustain injury, loss, damage, costs, attorneys’ fees, expenses, or any of
these, which are in some way caused by or connected with the matters referred to
herein, or which are unknown and unanticipated as of the Effective Date, or
which are not presently capable of being ascertained; and, further, that there
is a risk that such injury, loss, and damages as are known may become more
serious than such party now expects or anticipates. Nevertheless, each party
acknowledges that this Agreement has been negotiated and agreed upon in light of
that realization, and intends its release to include unknown and unsuspected
claims within the scope of the subject matter of the release.

4.4 Full Settlement. Each party acknowledges and agrees it has been fully
advised by counsel as to the full contents, meaning and significance of this
Agreement, and fully understands its terms and their effect and that this is a
full and final compromise, release and settlement of all claims, demands,
actions or causes of action described in Section 4.1. This Agreement may be
pleaded as a full and complete defense to any Claim and may be used as the basis
for an injunction against any such Claim which may be prosecuted, initiated or
attempted in violation of the terms hereof. The parties acknowledge that this
Agreement and the releases contained herein are entered into as a settlement of
doubtful and disputed claims, and to avoid the expense of protracted litigation.
Nothing herein may or should be construed as an admission of liability or
wrongdoing by any party, each of which expressly denies liability. It is
understood that this Agreement does not constitute an admission of any liability
by any party.

ARTICLE 5

INDEMNIFICATION

5.1 By Inverness. Inverness shall indemnify and hold harmless the OraSure
Releasees from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) to the extent resulting from (a) any
claims, demands, actions or other proceedings brought by an Inverness Releasor
on any Claim released in Section 4.1.1 or (b) any assignment or transfer (or
purported assignment or transfer) in breach of its representations and
warranties under Section 2.2.

 

6



--------------------------------------------------------------------------------

5.2 By OraSure. OraSure shall indemnify and hold harmless the Inverness
Releasees from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) to the extent resulting from (a) any
claims, demands, actions or other proceedings brought by an OraSure Releasor on
any Claim released in Section 4.1.2 or (b) any assignment or transfer (or
purported assignment or transfer) in breach of its representations and
warranties under Section 2.3.

5.3 Procedure. A party that intends to claim indemnification under this ARTICLE
5 (the “Indemnitee”) shall promptly notify the party responsible for providing
the indemnity pursuant to Section 5.1 or 5.2, as applicable (the “Indemnitor”),
of any Claim for which the Indemnitee intends to claim such indemnification. The
Indemnitor shall have the right to participate in, and to the extent the
Indemnitor so desires to assume, the defense thereof with counsel selected by
the Indemnitor; provided, however, that the Indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitor,
if representation of the Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other party represented by such counsel in such
proceeding. The indemnity obligations under this ARTICLE 5 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior express written consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such claim or demand, or
the commencement of any such action or other proceeding, if prejudicial to its
ability to defend such Claim, shall relieve such Indemnitor of any liability to
the Indemnitee under this ARTICLE 5 with respect thereto, but the omission so to
deliver notice to the Indemnitor shall not relieve it of any liability that it
may have to the Indemnitee otherwise than under this ARTICLE 5. The Indemnitor
may not settle or otherwise consent to an adverse judgment in any such Claim
that diminishes the rights or interests of the Indemnitee without the prior
express written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed. The Indemnitee, its employees and agents,
shall reasonably cooperate with the Indemnitor and its legal representatives in
the investigation and defense of any Claim covered by this Article 5.

ARTICLE 6

CONFIDENTIALITY

6.1 Terms of Agreement. Neither party shall disclose any terms or conditions of
this Agreement to any third party without the prior consent of the other party;
provided, however, that a party may disclose the terms or conditions of this
Agreement on a need-to-know basis, (a) to its legal and financial advisors to
the extent such disclosure is reasonably necessary, and (b) to a third party in
connection with (i) an equity investment in such party, (ii) a merger,
consolidation or similar transaction by such party, or (iii) the sale of all or
substantially all of the assets of such party to which this Agreement relates,
provided in each case that such persons are bound by written confidentiality
obligations or, in the case of professional advisers, ethical duties, respecting
such disclosures in accordance with the terms of this Agreement. Notwithstanding
the foregoing, prior to execution of this Agreement, the parties have agreed
upon the substance of information that can be used to describe the terms and
conditions of this transaction, and each party may disclose such information, as
modified by mutual written agreement of the parties, without the consent of the
other party.

 

7



--------------------------------------------------------------------------------

6.2 Permitted Disclosures. The confidentiality obligations under this ARTICLE 6
shall not apply to the extent that a party is required to disclose information
by applicable law, regulation or order of a governmental agency or a court of
competent jurisdiction; provided, however, that such party shall (i) provide
written notice thereof to the other party, consult with the other party with
respect to such disclosure and provide the other party sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof and
(ii) shall furnish only that portion of the information which is legally
required.

ARTICLE 7

MISCELLANEOUS

7.1 Governing Law. To the extent that state law is applicable, this Agreement
shall be governed by, interpreted and construed in accordance with the laws of
the State of Delaware, USA, without regard to the conflicts of law principles
thereof. Each of the parties hereby submits to the exclusive general
jurisdiction of the courts of the State of Delaware and the courts of the United
States of America for the District of Delaware in any action or proceeding
arising out of or relating to this Agreement and to the jurisdiction of the
appellate courts to which appeals are required to be taken from any of the
foregoing. Each of the parties irrevocably waives any defense of inconvenient
forum to the maintenance of any such action or proceeding.

7.2 Attorneys’ Fees. The prevailing party in any court action arising out of,
resulting from or relating in any way to this Agreement or the performance by a
party of its obligations under this Agreement shall be entitled to recover its
reasonable attorneys’ fees and expenses incurred in connection with such suit or
proceeding.

7.3 Waiver. No waiver by a party hereto of any condition, or of the breach or
default of any of the provisions, representations, warranties, covenants or
agreements herein set forth, whether by conduct or otherwise, in any one or more
instances, shall be deemed a waiver as to any subsequent and/or similar breach
or default and shall in no manner affect the right of such party to enforce the
same at a later time.

7.4 Assignment. Neither this Agreement nor any right or obligation hereunder may
be assigned or delegated, in whole or part, by a party without the prior express
written consent of the other party; provided, however, that (a) a party may,
without the written consent of the other party, assign this Agreement in whole
in connection with the transfer or sale of all or substantially all of its
business to which this Agreement and the Ancillary Agreements relate, or in the
event of its merger, consolidation, change in control or similar transaction;
(b) any such assignment shall not relieve the assigning party of any of its
responsibilities for performance of its obligations under this Agreement; and
(c) in the event of any permitted assignment by a party of this Agreement, the
releases set forth in ARTICLE 4 and the indemnification set forth in ARTICLE 5
shall apply to the assignee solely to the extent of the products (whether
commercially sold or in bona fide development) and business of the assigning
party and its applicable releasees immediately prior to giving effect to such
permitted assignment and shall not extend to the assignee’s other products and
business. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment, delegation or transfer in
violation of this Section 7.4 shall be void. Subject to the foregoing, this
Agreement shall be binding on the parties and their successors and assigns.

 

8



--------------------------------------------------------------------------------

7.5 Independent Contractors. The relationship of the parties hereto is that of
independent contractors. The parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.

7.6 Further Actions. Each party shall execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

7.7 Notices. All requests and notices required or permitted to be given to the
parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other parties, effective on receipt, at the appropriate address as set forth
below or to such other addresses as may be designated in writing by the parties
from time to time during the term of this Agreement.

 

If to Inverness:

  

Inverness Medical Innovations, Inc.

51 Sawyer Road, Suite 200

Waltham, Massachusetts 02453, USA

Attn: General Counsel

With a copy to:   

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109, USA

Attn: Anthony J. Downs and Stephen G. Charkoudian

If to OraSure:   

OraSure Technologies, Inc.

220 East First Street

Bethlehem, Pennsylvania 18015, USA

Attn: General Counsel

With a copy to:

  

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130, USA

Attn: David Doyle and Mark Wicker

7.8 Force Majeure. Nonperformance of a party (other than for the payment of
money) shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions, or
any other similar reason where failure to perform is beyond the reasonable
control and not caused by the negligence, intentional conduct or misconduct of
the nonperforming party; provided, however, that the nonperforming party shall
use commercially reasonable efforts to resume performance as soon as reasonably
practicable.

7.9 Complete Agreement. This Agreement (together with the Ancillary Agreements
and Dismissal Order) constitutes the entire agreement between the parties
regarding the subject matter hereof, and all prior representations,
understandings and agreements regarding the subject matter hereof, either
written or oral, expressed or implied, are superseded and shall be and of no
effect.

 

9



--------------------------------------------------------------------------------

7.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and together shall be deemed to be one and the
same agreement. Facsimile execution and delivery of this Agreement by either
party shall constitute a legal, valid and binding execution and delivery of this
Agreement.

7.11 Headings and Interpretation. The captions to the several sections hereof
are not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation. The term
“including” means “including, without limitation,” and “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.

 

INVERNESS MEDICAL INNOVATIONS, INC. By:   /s/ David Teitel Name:    David Teitel
Title:   CFO INVERNESS MEDICAL SWITZERLAND GmbH By:   /s/ Ellen V. Chiniara
Name:    Ellen V. Chiniara Title:   Director ORASURE TECHNOLOGIES, INC. By:  
/s/ Ronald H. Spair Name:    Ronald H. Spair Title:   CFO and COO

 

Signature page to Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LICENSE AGREEMENT

 

Exhibit A - Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT B

DISMISSAL ORDER

STERNS & WEINROTH,

A Professional Corporation

50 West State Street, Suite 1400

Trenton, New Jersey 08608

Telephone: (609) 392-2100

Facsimile: (609) 392-7956

Attorneys for Plaintiffs Inverness Medical Innovations, Inc.,

and Inverness Medical Switzerland GmbH

TOMPKINS, MCGUIRE, WACHENFELD & BARRY, LLP

Four Gateway Center

100 Mulberry Street, Suite 5

Newark, New Jersey 07102-4070

Telephone: 973.623.7893

Facsimile: 973.623.7682

Attorneys for Defendant OraSure Technologies, Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

 

INVERNESS MEDICAL INNOVATIONS,

INC., INVERNESS MEDICAL

SWITZERLAND GmbH and CHURCH &

DWIGHT CO., INC.

 

Plaintiffs,

 

v.

 

ORASURE TECHNOLOGIES, INC.

 

Defendant.

  Civil Action No. 3:08-cv-01856-GEB-[DEA]

AGREED ORDER OF DISMISSAL WITH PREJUDICE

Plaintiffs Inverness Medical Innovations, Inc. and Inverness Medical Switzerland
GmbH (collectively, “Inverness”), and Defendant OraSure Technologies, Inc.
(“OraSure”), have entered into a Settlement Agreement (the “Settlement
Agreement”) and agreed to entry of this Agreed Order of Dismissal With
Prejudice. This Court hereby states and orders as follows:

1. This Court has personal jurisdiction over the parties.

2. Venue is proper in this District.

 

Exhibit B - Settlement Agreement



--------------------------------------------------------------------------------

3. The claims in this action as between Inverness and OraSure shall be and
hereby are dismissed with prejudice.

4. Each party shall bear its own respective costs and attorneys’ fees in
connection with such dismissal.

5. All rights of appeal with respect to the claims in this action as between
Inverness and OraSure are hereby waived.

The Court having considered the stipulation of the parties, and for good cause
shown;

IT IS SO ORDERED

   Hon. Tonianne J. Bongiovanni, U.S.M.J.

 

Exhibit B - Settlement Agreement



--------------------------------------------------------------------------------

We hereby stipulate to the entry of this Agreed Order of Dismissal With
Prejudice:

STERNS & WEINROTH,

A Professional Corporation

Attorneys for Plaintiffs Inverness Medical Innovations and Inverness Medical
Switzerland GmbH

By:    /s/  

Karen A. Confoy

kconfoy@sternslaw.com

 

TOMPKINS, MCGUIRE, WACHENFELD & BARRY, LLP

Attorneys for Defendant OraSure Technologies, Inc.

By:   /s/  

William H. Trousdale

wtrousdale@tompkinsmcguire. com

 

Exhibit B - Settlement Agreement



--------------------------------------------------------------------------------

Of Counsel:

J. Anthony Downs

Lana S. Shiferman

GOODWIN PROCTER LLP

Exchange Place

Boston, MA 02109

(617) 570-1000

(617) 523-1231 (fax)

April E. Abele

GOODWIN PROCTER LLP

Three Embarcadero Center

24th Floor

San Francisco, CA 94111

(415) 733-6000

(415) 677-9041 (fax)

Attorneys for Plaintiffs

INVERNESS MEDICAL INNOVATIONS, INC. and

INVERNESS MEDICAL SWITZERLAND GmbH

David C. Doyle

Brian M. Kramer

Marc D. Sharp

MORRISON & FOERSTER LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130-2040

Telephone: 858.720 5100

Facsimile: 858.720.5125

Attorneys for Defendant

ORASURE TECHNOLOGIES, INC.

 

Exhibit B - Settlement Agreement